In this libel action in which plaintiffs allege that their professional reputation has been harmed by certain statements made in letters sent them by defendants, defendants appeal from three orders of the Supreme Court, Westchester County, one dated February 13, 1969 and two dated March 20, 1969, as follows: (1) as limited by their brief, from so much of the first order as denied their cross motion to change the place of trial; (2) from *965the entire order of March 20, 1969 which denied defendants’ renewed motion to dismiss the complaint; and (3) from so much of the other order of March 20, 1969 as granted plaintiffs a trial preference. Order of February 13, 1969 affirmed insofar as appealed from and first above-described order of March 20, 1969 affirmed, without costs. No opinion. Second above-described order of May 20, 1969 reversed insofar as appealed from, on the law and the facts, without costs; accordingly, the third decretal paragraph thereof which granted plaintiffs a trial preference is struck out. The preference was granted plaintiffs on the ground that as attorneys who have alleged a cause of action in libel they are entitled to a speedy determination of the controversy since their professional reputation is involved. In our opinion the interests of justice do not require an early trial (CPLR 3403, subd. [a], par. 3) and it was an abuse of discretion to direct one. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.